DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 3/17/22 has been entered. As directed by amendment, claims 1, 2, 4-7, 10-12 and 14-16 are amended. Applicant’s amendments to claims have overcome 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 12/17/21.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts (in particular, Mitsui et al. US 20170112356 and Shiraishi US 20160174886) with respect to Claim 1, do not disclose or teach a processor configured to display the first normal light medical image, the plurality of first specific medical images and recognition results obtained from recognition processing that is performed on the plurality of first specific medical images to recognize the observation target, and display the first special light medical image, the plurality of second specific medical images and recognition results obtained from recognition processing that is performed on the plurality of second specific medical images to recognize the observation target, on a display. Rather, Mitsui et al. teach medical image processing device (Fig.1) comprising: a processor (processing apparatus 10) configured to: acquire a first normal light medical image obtained by imaging an observation target illuminated by normal light ([0033], [0042] and [0124] normal light (light having first spectral characteristics); first image data representing a first image is generated at a preset frame rate based on so-called normal light), by an imaging unit including an image sensor (Fig.1, [0034] imaging unit 11 includes: an image sensor), and a first special light medical image obtained by imaging the observation target illuminated by special light whose wavelength is different from the normal light, by the imaging unit ([0033], [0042] and [0124] special light imaging to generate image data representing a special light image (second image) based on special light (light having second spectral characteristics); perform comparison between each of the first normal light medical image and the first special light medical image ([0042] a correlation calculation unit 122 adapted to calculate a correlation value that is a parameter representing a degree of correlation between a normal light image and a special light image), and each of a plurality of second medical images to be a comparison target with respect to the first normal light medical image and the first special light medical image ([0042] a correlation determination unit 123 adapted to determine whether there is correlation between the normal light image and the special light image based on the correlation value), and acquire a plurality of first specific medical images and a plurality of second specific medical images selected in accordance with a result of the comparison from among the plurality of second medical images ([0060]-[0063] correlation values calculated with special light and normal light). 
Shiraishi teaches the plurality of first specific medical images having similarities above a predetermined threshold to the first normal light medical image ([0111]-[0116] normal observation mode), the plurality of second specific medical images ([0111]-[0116] special observation mode) having similarities above a predetermined threshold to the first special light medical image ([0111]-[0116] the distribution pattern calculated by the distribution pattern generation section 96 is compared with a reference pattern stored and the similarity is calculated as a disease state score).  
Claims 14-15 are allowable at least for the same reason as stated above for Claim 1. Claims 2-13 are dependents from claim 1 and similarly allowable over prior arts.
With respect to Claim 16, the prior arts (Kozuka et al. US 20150356245 and Mitsui et al. US 20170112356) do not teach a processor acquiring the plurality of first specific medical images having similarities above a predetermined threshold to the first magnified medical image, the plurality of second specific medical images having similarities above a predetermined threshold to the second magnified medical image; and display the first magnified medical image, the plurality of first specific medical images and recognition results obtained from recognition processing that is performed on the plurality of first specific medical images to recognize the observation target, and display the second magnified medical image, the plurality of second specific medical images and recognition results obtained from recognition processing that is performed on the plurality of second specific medical images to recognize the observation target, on a display. Rather, Kozuka et al. teach a medical image processing device (Fig.2) comprising: a processor (processor 100) configured to: acquire a first magnified medical image with a first magnification factor obtained by imaging an observation target with the first magnification factor by an imaging unit including an image sensor ([0100]-[0105] first similar medical image is enlarged and displayed such that the corresponding region of interest), and a second magnified medical image with a second magnification factor obtained by imaging the observation target with the second magnification factor larger than the first magnification factor, by the imaging unit ([0100]-[0105] the second similar medical image, which has the second highest similarity next to the first similar medical image among the plurality of similar medical images, is enlarged); perform comparison between each of the first magnified medical image and the second magnified medical image, and each of a plurality of second medical images to be a comparison target with respect to the first magnified medical image and the second magnified medical image ([0150] and [0206] the number of medical images that can be compared).  Mitsui et al. teach a processor acquiring a plurality of first specific medical images and a plurality of second specific medical images selected in accordance with a result of the comparison from among the plurality of second medical images ([0060]-[0063] correlation values calculated with special light and normal light). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040003001 A1		Shimura, Kazuo
US 20150272429 A1		Shigeta; Norimasa
Shimura (US 20040003001) discloses a similar image search system comprising a network so that object image data and/or judgmental items can be input into the input means through each of the client terminals 2, a case database 20 which stores a number of pieces of image data representing a number of images and pieces of diagnostic data related to diagnosis, a searching means 30 which searches the case database 20 for similitude image data representing an image which is similar to the image represented by the input image data in feature, an output means 41 which outputs a search report representing result of search.  (Figures and [0053]-[0057]).
Shigeta (US 20150272429) discloses an endoscope system.  In the endoscope system 500, in the multi-observation mode, a normal observation video formed by normal observation images, a video formed by first special observation images (first special observation video), and a video formed by second special observation images (second special observation video) are displayed almost simultaneously in real time on the monitor 18. (See figures and [0131]-[0133]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795